—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that his guilty plea was not knowingly, voluntarily and intelligently made (see, People v Ferguson, 192 AD2d 800, lv denied 82 NY2d 717). Defendant failed to object to the enhanced sentence or to seek to withdraw his plea or vacate the judgment of conviction based upon the imposition of the sentence. Thus, defendant’s contentions concerning the enhanced sentence are not preserved for our review (see, CPL 470.05 [2]; People v Ramirez, 210 AD2d 56, lv denied 84 NY2d 1037). We decline to exercise our power to address those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Onondaga County, Dwyer, J. — Assault, 2nd Degree.) Present — Lawton, J. P., Wisner, Callahan, Boehm and Fallon, JJ.